C. JOHNSON, Judge,
Specially Concur.
T1 I concur in the Court's disposition of this case. The trial court seemed disturbed by the fact that the officer either had changed his mind about letting the motorist go about his business, or had never really intended to let the motorist leave, and was simply hoping the motorist would consent to a vehicle search. Whether such conduct on the part of police might be unreasonable, under some other fact pattern, is an issue this Court can leave for another day. In my view, the officer had plenty of reasonable suspicion to detain the motorist for additional investigation before that point in their encounter. The details of the motorist's trip, as initially related by him, were at odds with information the officer obtained from the car-rental company. The motorist then changed his story to accommodate these new facts. The motorist's story simply did not add up, and warranted additional investigation. There was no unreasonable delay in that effort, as a drug-sniffing dog was already on the scene, and its reaction to the vehicle quickly provided probable cause for a full-blown arrest.